Title: Thomas Jefferson to Archibald Thweatt and Jerman Baker, 14 December 1816
From: Jefferson, Thomas
To: Thweatt, Archibald,Baker, Jerman


          
            Dear Sir
            Monticello Dec. 14. 16.
          
          There is a petition before the legislature for establishing a turnpike road from Rockfish gap through Charlottesville to Moore’s ford on the Rivanna, in which I am much interested, and as I have outlived all my Legislative acquaintances, I must request the favor of yourself and mr Baker (to whom this letter is meant to be equally addressed) to pay some attention to it. but I ask you to do in it nothing more than what you think right. the case is this. the road from th Moore’s ford where this road proposes to terminate leads downwards thro’ the lands of a mr Sampson, mr Randolph, Jefferson Randolph his son & myself, and occasions us 7. miles of fencing. it runs across the spurs of the mountain, very hilly. I have been 4. or 5. years opening, a level road along the bank of the
			 river to substitute for it. this leads from the Charlottesville across the Secretary’s ford downwards, uniting with the present road about 3½ miles below the ford. there is an opposition to this change by a Capt Meriwether chiefly on account of a family interest in a ferry at Moore’s ford, and he gets some persons in Charlottesville & some others who care little about it to back him. the road I have made at an expence of 50 1500.D. (so much rock was to be blown) is so much superior to the present one that they know there is not a man in the world who will not say it is infinitely preferable. this petition is a mere
			 trick therefore to fix Moore’s ford by law, so that it may not be in the power of the court to adopt the better road over the Secretary’s ford. from Rockfish gap to Charlottesville is 24. miles. Moore’s ford is but 3[4] of a mile further. their natural termination then would be Charlottesville, and it is carried the other ¾ of a mile to Moore’s ford merely to fix the old road, and defeat the new one. if they get the law past their whole object is accomplished, and there never be a stroke struck on this turnpike. turnpikes cost from 1000 to 5000 D. a mile. the distance of 24. miles then will cost from 24,000 to 112,000.D. I do not believe, on my soul, that they could possibly raise 1000 D. for this object, and they know it themselves; but this is a device of Meriwether’s as a last desperate effort to defeat the road. Sampson, mr Randolph, Jefferson Randolph & myself have sent down a counterpetition, not opposing their turnpike, but praying that it may either stop at Charlottesville, or if continued to the river, that the decision whether it shall go to Moore’s or the Secretary’s ford may be left to the decision of the courts in whose possession the case now is, and out of whose hands it ought not to be wrested by this side wind. I refer you to the counterpetition, which states facts with perfect accuracy as
			 our delegates mr Maury & Colo Yancey can vouch. I write to them, but do not know how what course they may steer themselves. but I hope the legislature will not suffer itself to be made a tool of
			  to  change the regular course of law which leaves the dispute between Meriwether and the counterpetitioners to the courts. Accept for yourself & mr Baker my affectionate & respectful salutations.
          Th: Jefferson
        